Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 1 of 26 Page ID
                                  #:6256




                   EXHIBIT 1
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 2 of 26 Page ID
                                  #:6257


     Korey A. Nelson (admitted pro hac vice)
 1   knelson@burnscharest.com
     Lydia A. Wright (admitted pro hac vice)
 2
     lwright@burnscharest.com
 3   BURNS CHAREST LLP
     365 Canal Street, Suite 1170
 4   New Orleans, LA 70130
     Telephone: (504) 799-2845
 5   Facsimile: (504) 881-1765
 6   Class Counsel
 7   (Additional Class Counsel listed on signature page)

 8                                UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
                                       EASTERN DIVISION
10
     RAUL NOVOA, JAIME CAMPOS
11   FUENTES, ABDIAZIZ KARIM, and                          Civil Action No. 5:17-cv-02514-JGB-SHKx
     RAMON MANCIA, individually and on
12   behalf of all others similarly situated,
                                                           PLAINTIFFS’ THIRD SET OF
13                          Plaintiffs,                    REQUESTS FOR PRODUCTION
                                                           TO DEFENDANT THE GEO
14   v.                                                    GROUP, INC.
15
     THE GEO GROUP, INC.,
16
                            Defendant.
17
            TO:      Defendant The GEO Group, Inc.
18

19          Plaintiffs Raul Novoa, Jaime Campos Fuentes, Abdiaziz Karim, and Ramon Mancia, by and

20   through undersigned counsel, hereby serve the following requests for production under oath pursuant

21   to Federal Rules of Civil Procedure 26 and 34.

22          Please respond within 30 days from the date of this request, and continuing from day to day

23   thereafter, until completed, at 365 Canal Street, Suite 1170, New Orleans, Louisiana 70130, or at

24   such time and place as may be agreed upon by all counsel.

25                                             INSTRUCTIONS

26
                                                       1
      PLAINTIFFS’ THIRD SET OF REQUESTS FOR                                        5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 3 of 26 Page ID
                                  #:6258



 1           1.      Each discovery request must be answered in full. If this cannot be done after

 2   conducting a reasonable investigation, answer to the fullest extent possible, explaining why a complete

 3   answer is not possible, stating any knowledge, information, or belief concerning the unanswered

 4   portion of the discovery request, what information or documents cannot be provided, why the

 5   information or documents are not available, and what efforts were made to obtain the unavailable

 6   information or documents.

 7           2.      Pursuant to Rule 34, all documents and tangible things that are responsive to a request

 8   for production must be produced if they are in your possession, custody, or control.

 9                   a. You are instructed that possession, custody, or control includes constructive

10                       possession; therefore, your ability to produce the documents and tangible items

11                       requested herein is not affected by you not having actual physical possession of

12                       such items.

13                   b. As long as you have a right to possess the requested items or a right to compel the

14                       production of such items from a third party (including any person, entity, agent,

15                       governmental body or agency, or representative), you have possession, custody, or

16                       control.

17                   c. If any document requested was in your possession or control, but no longer is in

18                       your possession or subject to your control, state what disposition was made of it,

19                       the reason and date of such disposition.

20           3.      With respect to each item or category of items where applicable, you must state

21   objections and assert privileges, if any, as required by the Federal Rules of Civil Procedure and further

22   respond, as appropriate, that:

23                   a. production, inspection, or other requested action will be permitted as requested;

24                   b. the requested items are being served with your response;

25                   c. production, inspection, or other requested action will take place at a specified time

26                       and place if you are objecting to the time and place specified herein; or

                                                        2
      PLAINTIFFS’ THIRD SET OF REQUESTS FOR                                            5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 4 of 26 Page ID
                                  #:6259



 1                   d. no items have been identified, after diligent search, that are responsive to the

 2                       request.

 3           4.      To the extent any of the following discovery requests are objectionable in whole or in

 4   part, each objection must be stated with particularity, including the reasons for the objection and the

 5   categories of information to which the objection applies. As required by the Federal Rules of Civil

 6   Procedure, the discovery request must be answered to the extent it is not objectionable.

 7           5.      If you withhold information for reasons of any privilege, or claims that any answer to

 8   any discovery request is subject to a claim of privilege regarding any information, document, or

 9   communication sought by any of these discovery requests, identify each such communication,

10   information, or document withheld on grounds of an alleged privilege, and specifically set forth the

11   following: the nature and basis of the privilege claimed; the type of document; the author(s); the

12   addressee(s), including the actual or intended recipients of any copies; the date of the communication,

13   document, or information; the subject matter of the communication, document, or information; if the

14   privilege claimed is the attorney-client privilege, an indication of which author(s) or addressee(s) is/are

15   attorneys; any other information necessary to support the claim of privilege; and the numbered

16   discovery request to which each alleged privileged document is responsive.

17           6.      If you find the meaning of any term in these discovery requests unclear, you shall

18   assume a reasonable meaning, state what the assumed meaning is, and respond according to the

19   assumed meaning.

20           7.      In interpreting these discovery requests, definitions, and instructions: any masculine,

21   feminine, or neutral term includes all other genders; the singular includes the plural and vice versa; and

22   “or,” “and,” “and/or,” and “including” shall be read to bring within the scope of the discovery request

23   the broadest amount of information.

24           8.      Unless otherwise specified in a particular question or request, the relevant time period

25   for all questions and requests is from December 19, 2007, and continuing through to the present. If

26
                                                         3
      PLAINTIFFS’ THIRD SET OF REQUESTS FOR                                             5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 5 of 26 Page ID
                                  #:6260



 1   additional responsive documents are created following the service of these requests, they should be

 2   treated as responsive and promptly produced in accordance with the Federal Rules.

 3          9.      To the extent any aspect of your answer or response changes depending on the time

 4   considered, please identify the various iterations, when they happened, and the reason(s) for the

 5   change(s) over time.

 6          10.     Pursuant to Federal Rules of Civil Procedure 26(a) and 26(e), you must supplement, by

 7   reasonable amendment, any response you give to include documents later drafted, acquired, or

 8   discovered by you. You have an ongoing obligation to supplement your responses to these discovery

 9   requests.

10          11.     Pursuant to FRCP 34(B)(1)(c), please produce all electronically stored information

11   (“ESI”) in its original file format as maintained in your regular course of business and in a format

12   readable by readily available commercial software. In the alternative, ESI may be produced in a format

13   otherwise agreed upon by the parties.

14          12.     The request for production of documents includes the file or files in which the

15   documents are contained or compiled. The request further includes all copies of any particular

16   document that varies in any material way from the original, e.g., all documents with written notations,

17   highlighting or marking thereon, or attached thereto, including the color of any such notations,

18   markings or high-lightings. These requests include all document drafts.

19          13.     Pursuant to Rule 34, you are instructed to either produce the documents and tangible

20   things as they are kept in the usual course of business or organize and label them in such a manner so

21   that they correspond to each specific request.

22                  a. File folders with tabs or labels identifying documents called for should be produced

23                      intact with the document or documents.

24                  b. Selection and identification of documents from files or other sources should be

25                      performed in such a manner as to ensure that the source of each document may be

26                      determined.

                                                       4
      PLAINTIFFS’ THIRD SET OF REQUESTS FOR                                          5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 6 of 26 Page ID
                                  #:6261



 1                  c. Documents attached to each other should not be separated unless sufficient records

 2                      are kept to permit reconstruction of the groupings.

 3          14.     If the requested documents are maintained in a file, the file folder is included in the

 4   request for production of those documents.

 5          15.     Unless otherwise indicated, requests for production of documents pertain to the

 6   entirety of the relevant period, and Defendant’s responses should be updated regularly.

 7                                              DEFINITIONS

 8          As used in these requests for production, the following terms have the following meanings:

 9          1.       The term “GEO” is defined as the Defendant The GEO Group, Inc., and affiliated

10   corporate entity or subsidiary (including any taxable REIT subsidiary) through which The GEO Group,

11   Inc. conducts business or receives revenue, as well any officer, agent, employee, executive, or

12   representative of GEO as defined herein.

13          2.      The term “ICE” is defined as the United States Immigration and Customs

14   Enforcement.

15          3.      The term “Voluntary Work Program” is defined as any program GEO operates

16   involving labor performed by detainees for remuneration of any kind that includes tasks outside those

17   described in Section 5.8.V.C of the 2011 ICE Performance-Based National Detention Standards

18   (“PBNDS”) (rev. 2016).

19          4.      The term “PBNDS” is defined as any version of the 2011 ICE Performance-Based

20   National Detention Standards.

21          5.      The     terms     “Housing      Unit     Sanitation       Policy”      and     “Sanitation

22   Procedures/Housekeeping Plan” are defined as any program, policy, plan, or procedure GEO operates

23   involving labor performed by detainees for no remuneration that includes sanitation and cleaning tasks

24   in the detainees’ housing units, dormitories, pods, or living areas. See, e.g., GEO-Novoa_00000515

25   (“Sanitation Procedures/Housekeeping Plan”).

26          6.      The term “operates” means maintains, implements, runs, utilizes or employs.

                                                       5
      PLAINTIFFS’ THIRD SET OF REQUESTS FOR                                             5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 7 of 26 Page ID
                                  #:6262



 1            7.     The term “Adelanto Facility” is defined as the Adelanto ICE Processing Center, located

 2   in Adelanto, California and operated by GEO pursuant to a federal contract with ICE.

 3            8.     The term “Intergovernmental Services Agreement” (“IGSA”) is defined as the May

 4   2011 contract between the City of Adelanto (the “City”) and United States Immigration and Customs

 5   Enforcement (“ICE”) for the detention and care of civil immigration detainees awaiting removal

 6   proceedings at the Adelanto Detention Center. See GOWER-GEO 0000477-0000544.

 7            9.     The term “Services Contract” refers to the May 2011 contract between the City of

 8   Adelanto and GEO, pursuant to which GEO assumed responsibility to maintain and operate the

 9   Adelanto Detention Center. See GOWER-GEO 0000468-0000476.

10            10.    The term “Bridge Contract” refers to the June 2019 contract between GEO and ICE

11   establishing, inter alia, detention, transportation and medical services at the Adelanto Detention Facility.

12   See GEO-Novoa_00035044-00035249.

13            11.    The term “Direct Contract” refers to the October 2019 contract between GEO and

14   ICE establishing, inter alia, detention, transportation and medical services at the Adelanto Detention

15   Facility. See GEO-Novoa_00040872-00040885.

16            12.    The terms “detainee” and “detained immigrant” are defined as any person detained in

17   an immigration detention facility operated by GEO.

18            13.    The term “person” is defined as any natural person or business, legal, or governmental

19   entity or association.

20            14.    The terms “Plaintiffs,” “Plaintiff,” “Defendant,” and “Defendants,” as well as a party’s

21   full or abbreviated name or pronoun referring to a party, mean the party and, where applicable, his

22   officers, directors, employees, partners, corporate parent, subsidiaries, predecessors, or affiliates. This

23   definition is not intended to impose a discovery obligation on any person who is not a party to the

24   litigation.

25            15.    The terms “you” and “your” include the person(s) to whom these requests are

26   addressed, and all of that person’s agents, representatives, and attorneys.

                                                          6
      PLAINTIFFS’ THIRD SET OF REQUESTS FOR                                              5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 8 of 26 Page ID
                                  #:6263



 1           16.      “Compensation” means all monies and benefits, including: salaries, hourly wages,

 2   overtime wages, commissions, raises, and bonuses; or any other benefits given in return for work, tasks

 3   and/or duties.

 4           17.      The term “hours” includes full hours and partial hour(s).

 5           18.      “Policy” or “Policies” mean each rule, procedure, or directive, formal or informal,

 6   written or unwritten, and each common understanding or course of conduct that was recognized as

 7   such by Defendant or persons acting or purporting to act on Defendant’s behalf, that has been in effect

 8   at any time during the period covered by these demands. These terms include any change of policy.

 9           19.      “Relevant period” means the period from December 19, 2007 through the present for

10   all requests related to the Work Program and December 19, 2007 through the present for all requests

11   related to the use of solitary confinement, administrative segregation, and/or disciplinary segregation.

12           20.      The singular of each word shall be construed to include its plural and vice-versa, and

13   the root word and all derivations (i.e., “ing,” “ed,” etc.) shall be construed to include each other.

14           21.      The words “knowledge,” “information,” “possession,” “custody,” and “control” of a

15   person shall be construed to include such person’s agents, representatives, and attorneys.

16           22.      The word “including” shall have its ordinary meaning and shall mean “including but

17   not limited to” and shall not indicate limitation to the examples or items mentioned.

18           23.      The term “communication” means the transmittal of information by any means (in the

19   form of facts, ideas, inquiries, or otherwise).

20           24.      The term “concerning” means relating to, referring to, describing, evidencing or

21   constituting.

22           25.      The terms “document” and “documents” are defined to be synonymous in meaning

23   and equal in scope to the usage of the term “documents” in F.R.C.P. 34(a)(1)(A).

24           26.      The term “electronically stored information” is defined to be synonymous in meaning

25   and equal in scope to the usage of “electronically stored information” in F.R.C.P. 34(a)(1)(A) and shall

26   be abbreviated from time to time as “ESI”.

                                                         7
      PLAINTIFFS’ THIRD SET OF REQUESTS FOR                                             5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 9 of 26 Page ID
                                  #:6264



 1           27.     Pursuant to Federal Rule of Civil Procedure 34, electronically stored information

 2   (“ESI”) subject to disclosure includes information stored “in any medium.” Such media include, but

 3   are not limited to:

 4                   a. Active, online storage locations, such as magnetic disks and hard drives;

 5                   b. Near-line storage locations, such as optical disks;

 6                   c. Offline storage locations and archives, such as removable optical disks and

 7                         magnetic tape media;

 8                   d. Back-up tapes;

 9                   e. Floppy disks, diskettes, CDs, zip discs, jazz discs, zip drive, flash memory, DVDs,

10                         videotapes, audiotapes, Personal Digital Assistant (“PDA”), memory cards; and

11                   f. Any other medium, including but not limited to third-party Electronic

12                         Communications Service and Remote Computing Service providers, such as

13                         wireless cell phone companies, online electronic mail providers (e.g., Gmail,

14                         Hotmail or Facebook); and any website hosting providers (e.g., Typad).

15           28.     With respect to the term “identify:”

16                   a. When referring to a person, “to identify” means to give, to the extent known, the

17                         person’s full name, present or last known address, and when referring to a natural

18                         person, additionally, the present or last known place of employment. Once a person

19                         has been identified in accordance with this subparagraph, only the name of that

20                         person need be listed in response to subsequent discovery requesting the

21                         identification of that person;

22                   b. When referring to communications, “to identify” means to provide, to the extent

23                         known, the (i) date or approximate date of the communication; (ii) party or parties

24                         to whom the communication was directed; (iii) party or parties who received the

25                         communication; (iv) means or format of the communication; and (v) content of the

26                         communication; and

                                                            8
      PLAINTIFFS’ THIRD SET OF REQUESTS FOR                                            5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 10 of 26 Page ID
                                  #:6265



 1               c. When referring to documents, “to identify” means to give, to the extent known, the

 2                  (i) type of document; (ii) general subject matter; (iii) date of the document; and (iv)

 3                  author(s), addressee(s), and recipient(s).

 4               d. The word “document” is defined to be synonymous in meaning and equal in scope

 5                  to the usage of this term in F.R.C.P. 34(a). A draft of a non- identical copy is a

 6                  separate document within the meaning of this term.

 7
 8
 9

10
11
12
13

14
15
16
17
18

19
20
21
22
23
24
25
26
                                                    9
     PLAINTIFFS’ THIRD SET OF REQUESTS FOR                                         5:17-cv-02514-JGB
     PRODUCTION TO DEFENDANT THE GEO
     GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 11 of 26 Page ID
                                  #:6266



 1                PLAINTIFFS’ THIRD SET OF REQUESTS FOR PRODUCTION

 2          REQUEST NO. 39

 3          Please provide any and all documents produced by GEO in Nwauzor et al. v. The GEO Group,

 4   Inc., Case No. 3:17-cv-05769-RJB, on the United States District Court for the Western District of

 5   Washington at Tacoma (consolidated with State of Washington v. The GEO Group, Inc., Case No. 3:17-cv-

 6   05806-RJB) and Menocal, et al. v. The GEO Group, Inc., Case No. 1:14-cv-02887-JLK-MEH, In the United

 7   States District Court for the District of Colorado.

 8          REQUEST NO. 40

 9          Please provide any and all documents constituting disciplinary referrals for any detainee at any

10   facility in the Nationwide HUSP Class for violations of the following Category III/High Moderate

11   Offense: “306: Refusal to clean assigned living area.” See, e.g., GEO-Novoa_00003853.

12          REQUEST NO. 41

13          Please provide any and all documents constituting disciplinary referrals for any detainee at any

14   facility in the Nationwide HUSP Class for violations of the following Category II/High Offense: “214:

15   Encouraging others to participate in a work stoppage or to refuse to work.” See, e.g., GEO-

16   Novoa_00003853.

17          REQUEST NO. 42

18          Please provide any and all ICE National Detention Handbooks which have been provided to

19   detainees at any facility in the Nationwide HUSP Class since May 2011.

20          REQUEST NO. 43

21          Please provide any and all provisions of the American Correctional Association standards

22   which You claim are incorporated into the IGSA/SC, Bridge Contract, and Direct Contract at the

23   Adelanto Facility.

24          REQUEST NO. 44

25          Please provide any and all documents, memoranda, or other communications constituting an

26   “Officers’ Handbook (M-68)” as referenced in the Bridge Contract. See GEO-Novoa_00035054.

                                                           10
      PLAINTIFFS’ THIRD SET OF REQUESTS FOR                                          5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 12 of 26 Page ID
                                  #:6267



 1          REQUEST NO. 45

 2          Please provide any and all documents, memoranda, or other communications constituting a

 3   "Contractor's   Employee   Handbook"    as     referenced   in   the   Bridge     Contract. See GEO-

 4   Novoa_00035056.

 5   Dated: August 3, 2020
 6                                                /s/ Lydia A. Wright
                                                  Korey A. Nelson (admitted pro hac vice)
 7                                                knelson@burnscharest.com
                                                  LA Bar # 30002
 8                                                Lydia A. Wright (admitted pro hac vice)
                                                  lwright@burnscharest.com
 9                                                LA Bar # 37926
                                                  BURNS CHAREST LLP
10
                                                  365 Canal Street, Suite 1170
11                                                New Orleans, LA 70130
                                                  Telephone: (504) 799-2845
12                                                Facsimile: (504) 881-1765

13                                                Warren Burns (admitted pro hac vice)
                                                  wburns@burnscharest.com
14                                                TX Bar # 24053119
15                                                Daniel H. Charest (admitted pro hac vice)
                                                  dcharest@burnscharest.com
16                                                TX Bar # 24057803
                                                  Will Thompson (CA Bar # 289012)
17                                                wthompson@burnscharest.com
                                                  E. Lawrence Vincent (admitted pro hac vice)
18                                                lvincent@burnscharest.com
                                                  TX Bar # 20585590
19
                                                  Mallory Biblo (admitted pro hac vice)
20                                                mbiblo@burnscharest.com
                                                  TX Bar # 24087165
21                                                BURNS CHAREST LLP
                                                  900 Jackson St., Suite 500
22                                                Dallas, Texas 75202
                                                  Telephone: (469) 904-4550
23                                                Facsimile: (469) 444-5002
24
                                                  R. Andrew Free (admitted pro hac vice)
25                                                andrew@immigrantcivilrights.com
                                                  TN Bar # 030513
26                                                LAW OFFICE OF R. ANDREW FREE
                                                     11
      PLAINTIFFS’ THIRD SET OF REQUESTS FOR                                          5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 13 of 26 Page ID
                                  #:6268


                                             P.O. Box 90568
 1                                           Nashville, TN 37209
                                             Telephone: (844) 321-3221
 2
                                             Facsimile: (615) 829-8959
 3
                                             Nicole Ramos (admitted pro hac vice)
 4                                           nicole@alotrolado.org
                                             NY Bar # 4660445
 5                                           AL OTRO LADO
                                             511 E. San Ysidro Blvd., # 333
 6                                           San Ysidro, CA 92173
 7                                           Telephone: (619) 786-4866

 8                                           Robert Ahdoot (CA Bar # 172098)
                                             rahdoot@ahdootwolfson.com
 9                                           Tina Wolfson (CA Bar # 174806)
                                             twolfson@ahdootwolfson.com
10                                           Theodore W Maya (CA Bar # 223242)
                                             tmaya@ahdootwolfson.com
11
                                             Alex R. Straus (CA Bar # 321366)
12                                           astraus@ahdootwolfson.com
                                             AHDOOT & WOLFSON, PC
13                                           10728 Lindbrook Drive
                                             Los Angeles, California 90024-3102
14                                           Telephone: (310) 474-9111
                                             Fax: (310) 474-8585
15
16                                           Class Counsel

17
18

19
20
21
22
23
24
25
26
                                                12
     PLAINTIFFS’ THIRD SET OF REQUESTS FOR                                    5:17-cv-02514-JGB
     PRODUCTION TO DEFENDANT THE GEO
     GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 14 of 26 Page ID
                                  #:6269



 1                                    CERTIFICATE OF SERVICE

 2          Plaintiffs Raul Novoa, Jaime Campos Fuentes, Abdiaziz Karim, and Ramon Mancia, by and

 3   through undersigned counsel, hereby certify that a true and correct copy of the forgoing was served

 4   upon the following counsel in this matter, by email, on August 3, 2020.

 5         Colin Barnacle                               Damien DeLaney
           Christopher J. Eby                           Michael Gallion
 6         Adrienne Scheffey                            David Van Pelt
 7         AKERMAN LLP                                  Alicia Hou
           1900 Sixteenth Street, Suite 1700            Jonathan M. Turner
 8         Denver, CO 80202                             AKERMAN LLP
           Telephone: (303) 260-7712                    601 West Fifth Street Suite 300
 9         Facsimile: (303) 260-7714                    Los Angeles, CA 90071
           colin.barnacle@akerman.com                   Telephone: (213) 688-9500
10         christopher.eby@akerman.com                  Facsimile: (213) 627-6342
           adrienne.scheffey@akerman.com                damien.delaney@akerman.com
11
                                                        michael.gallion@akerman.com
12                                                      david.vanpelt@akerman.com
                                                        alicia.hou@akerman.com
13                                                      jonathan.turner@akerman.com

14
     Dated: August 3, 2020
15
16                                                 /s/ Lydia Wright
                                                   Lydia A. Wright (admitted pro hac vice)
17                                                 lwright@burnscharest.com
                                                   LA Bar # 37926
18                                                 BURNS CHAREST LLP
                                                   365 Canal Street, Suite 1170
19                                                 New Orleans, LA 70130
20                                                 Telephone: (504) 799-2845
                                                   Facsimile: (504) 881-1765
21
22
23
24
25
26
                                                      13
      PLAINTIFFS’ THIRD SET OF REQUESTS FOR                                          5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 15 of 26 Page ID
                                  #:6270


     Korey A. Nelson (admitted pro hac vice)
 1   knelson@burnscharest.com
     Lydia A. Wright (admitted pro hac vice)
 2
     lwright@burnscharest.com
 3   BURNS CHAREST LLP
     365 Canal Street, Suite 1170
 4   New Orleans, LA 70130
     Telephone: (504) 799-2845
 5   Facsimile: (504) 881-1765
 6   Class Counsel
 7   (Additional Class Counsel listed on signature page)

 8                                UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
                                       EASTERN DIVISION
10
     RAUL NOVOA, JAIME CAMPOS
11   FUENTES, ABDIAZIZ KARIM, and                          Civil Action No. 5:17-cv-02514-JGB-SHKx
     RAMON MANCIA, individually and on
12   behalf of all others similarly situated,
                                                           PLAINTIFFS’ FOURTH SET OF
13                          Plaintiffs,                    REQUESTS FOR PRODUCTION
                                                           TO DEFENDANT THE GEO
14   v.                                                    GROUP, INC.
15
     THE GEO GROUP, INC.,
16
                            Defendant.
17
            TO:      Defendant The GEO Group, Inc.
18

19          Plaintiffs Raul Novoa, Jaime Campos Fuentes, Abdiaziz Karim, and Ramon Mancia, by and

20   through undersigned counsel, hereby serve the following requests for production under oath pursuant

21   to Federal Rules of Civil Procedure 26 and 34.

22          Please respond within 30 days from the date of this request, and continuing from day to day

23   thereafter, until completed, at 365 Canal Street, Suite 1170, New Orleans, Louisiana 70130, or at

24   such time and place as may be agreed upon by all counsel.

25
26
                                                       1
      PLAINTIFFS’ FOURTH SET OF REQUESTS FOR                                       5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 16 of 26 Page ID
                                  #:6271



 1                                             INSTRUCTIONS

 2           1.      Each discovery request must be answered in full. If this cannot be done after

 3   conducting a reasonable investigation, answer to the fullest extent possible, explaining why a complete

 4   answer is not possible, stating any knowledge, information, or belief concerning the unanswered

 5   portion of the discovery request, what information or documents cannot be provided, why the

 6   information or documents are not available, and what efforts were made to obtain the unavailable

 7   information or documents.

 8           2.      Pursuant to Rule 34, all documents and tangible things that are responsive to a request

 9   for production must be produced if they are in your possession, custody, or control.

10                   a. You are instructed that possession, custody, or control includes constructive

11                       possession; therefore, your ability to produce the documents and tangible items

12                       requested herein is not affected by you not having actual physical possession of

13                       such items.

14                   b. As long as you have a right to possess the requested items or a right to compel the

15                       production of such items from a third party (including any person, entity, agent,

16                       governmental body or agency, or representative), you have possession, custody, or

17                       control.

18                   c. If any document requested was in your possession or control, but no longer is in

19                       your possession or subject to your control, state what disposition was made of it,

20                       the reason and date of such disposition.

21           3.      With respect to each item or category of items where applicable, you must state

22   objections and assert privileges, if any, as required by the Federal Rules of Civil Procedure and further

23   respond, as appropriate, that:

24                   a. production, inspection, or other requested action will be permitted as requested;

25                   b. the requested items are being served with your response;

26
                                                        2
      PLAINTIFFS’ FOURTH SET OF REQUESTS FOR                                           5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 17 of 26 Page ID
                                  #:6272



 1                   c. production, inspection, or other requested action will take place at a specified time

 2                       and place if you are objecting to the time and place specified herein; or

 3                   d. no items have been identified, after diligent search, that are responsive to the

 4                       request.

 5           4.      To the extent any of the following discovery requests are objectionable in whole or in

 6   part, each objection must be stated with particularity, including the reasons for the objection and the

 7   categories of information to which the objection applies. As required by the Federal Rules of Civil

 8   Procedure, the discovery request must be answered to the extent it is not objectionable.

 9           5.      If you withhold information for reasons of any privilege, or claims that any answer to

10   any discovery request is subject to a claim of privilege regarding any information, document, or

11   communication sought by any of these discovery requests, identify each such communication,

12   information, or document withheld on grounds of an alleged privilege, and specifically set forth the

13   following: the nature and basis of the privilege claimed; the type of document; the author(s); the

14   addressee(s), including the actual or intended recipients of any copies; the date of the communication,

15   document, or information; the subject matter of the communication, document, or information; if the

16   privilege claimed is the attorney-client privilege, an indication of which author(s) or addressee(s) is/are

17   attorneys; any other information necessary to support the claim of privilege; and the numbered

18   discovery request to which each alleged privileged document is responsive.

19           6.      If you find the meaning of any term in these discovery requests unclear, you shall

20   assume a reasonable meaning, state what the assumed meaning is, and respond according to the

21   assumed meaning.

22           7.      In interpreting these discovery requests, definitions, and instructions: any masculine,

23   feminine, or neutral term includes all other genders; the singular includes the plural and vice versa; and

24   “or,” “and,” “and/or,” and “including” shall be read to bring within the scope of the discovery request

25   the broadest amount of information.

26
                                                         3
      PLAINTIFFS’ FOURTH SET OF REQUESTS FOR                                            5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 18 of 26 Page ID
                                  #:6273



 1          8.      Unless otherwise specified in a particular question or request, the relevant time period

 2   for all questions and requests is from December 19, 2007, and continuing through to the present. If

 3   additional responsive documents are created following the service of these requests, they should be

 4   treated as responsive and promptly produced in accordance with the Federal Rules.

 5          9.      To the extent any aspect of your answer or response changes depending on the time

 6   considered, please identify the various iterations, when they happened, and the reason(s) for the

 7   change(s) over time.

 8          10.     Pursuant to Federal Rules of Civil Procedure 26(a) and 26(e), you must supplement, by

 9   reasonable amendment, any response you give to include documents later drafted, acquired, or

10   discovered by you. You have an ongoing obligation to supplement your responses to these discovery

11   requests.

12          11.     Pursuant to FRCP 34(B)(1)(c), please produce all electronically stored information

13   (“ESI”) in its original file format as maintained in your regular course of business and in a format

14   readable by readily available commercial software. In the alternative, ESI may be produced in a format

15   otherwise agreed upon by the parties.

16          12.     The request for production of documents includes the file or files in which the

17   documents are contained or compiled. The request further includes all copies of any particular

18   document that varies in any material way from the original, e.g., all documents with written notations,

19   highlighting or marking thereon, or attached thereto, including the color of any such notations,

20   markings or high-lightings. These requests include all document drafts.

21          13.     Pursuant to Rule 34, you are instructed to either produce the documents and tangible

22   things as they are kept in the usual course of business or organize and label them in such a manner so

23   that they correspond to each specific request.

24                  a. File folders with tabs or labels identifying documents called for should be produced

25                      intact with the document or documents.

26
                                                       4
      PLAINTIFFS’ FOURTH SET OF REQUESTS FOR                                         5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 19 of 26 Page ID
                                  #:6274



 1                  b. Selection and identification of documents from files or other sources should be

 2                      performed in such a manner as to ensure that the source of each document may be

 3                      determined.

 4                  c. Documents attached to each other should not be separated unless sufficient records

 5                      are kept to permit reconstruction of the groupings.

 6          14.     If the requested documents are maintained in a file, the file folder is included in the

 7   request for production of those documents.

 8          15.     Unless otherwise indicated, requests for production of documents pertain to the

 9   entirety of the relevant period, and Defendant’s responses should be updated regularly.

10                                              DEFINITIONS

11          As used in these requests for production, the following terms have the following meanings:

12          1.       The term “GEO” is defined as the Defendant The GEO Group, Inc., and affiliated

13   corporate entity or subsidiary (including any taxable REIT subsidiary) through which The GEO Group,

14   Inc. conducts business or receives revenue, as well any officer, agent, employee, executive, or

15   representative of GEO as defined herein.

16          2.      The term “ICE” is defined as the United States Immigration and Customs

17   Enforcement.

18          3.      The term “Voluntary Work Program” is defined as any program GEO operates

19   involving labor performed by detainees for remuneration of any kind that includes tasks outside those

20   described in Section 5.8.V.C of the 2011 ICE Performance-Based National Detention Standards

21   (“PBNDS”) (rev. 2016).

22          4.      The term “PBNDS” is defined as any version of the 2011 ICE Performance-Based

23   National Detention Standards.

24          5.      The     terms     “Housing      Unit     Sanitation       Policy”      and     “Sanitation

25   Procedures/Housekeeping Plan” are defined as any program, policy, plan, or procedure GEO operates

26   involving labor performed by detainees for no remuneration that includes sanitation and cleaning tasks

                                                       5
      PLAINTIFFS’ FOURTH SET OF REQUESTS FOR                                            5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 20 of 26 Page ID
                                  #:6275



 1   in the detainees’ housing units, dormitories, pods, or living areas. See, e.g., GEO-Novoa_00000515

 2   (“Sanitation Procedures/Housekeeping Plan”).

 3           6.      The term “operates” means maintains, implements, runs, utilizes or employs.

 4           7.      The term “Adelanto Facility” is defined as the Adelanto ICE Processing Center, located

 5   in Adelanto, California and operated by GEO pursuant to a federal contract with ICE.

 6           8.      The term “Intergovernmental Services Agreement” (“IGSA”) is defined as the May

 7   2011 contract between the City of Adelanto (the “City”) and United States Immigration and Customs

 8   Enforcement (“ICE”) for the detention and care of civil immigration detainees awaiting removal

 9   proceedings at the Adelanto Detention Center. See GOWER-GEO 0000477-0000544.

10           9.      The term “Services Contract” refers to the May 2011 contract between the City of

11   Adelanto and GEO, pursuant to which GEO assumed responsibility to maintain and operate the

12   Adelanto Detention Center. See GOWER-GEO 0000468-0000476.

13           10.     The term “Bridge Contract” refers to the June 2019 contract between GEO and ICE

14   establishing, inter alia, detention, transportation and medical services at the Adelanto Detention Facility.

15   See GEO-Novoa_00035044-00035249.

16           11.     The term “Direct Contract” refers to the October 2019 contract between GEO and

17   ICE establishing, inter alia, detention, transportation and medical services at the Adelanto Detention

18   Facility. See GEO-Novoa_00040872-00040885; GEO-Novoa_00040886-00042576.

19           12.     The terms “detainee” and “detained immigrant” are defined as any person detained in

20   an immigration detention facility operated by GEO.

21           13.     The term “person” is defined as any natural person or business, legal, or governmental

22   entity or association.

23           14.     The terms “Plaintiffs,” “Plaintiff,” “Defendant,” and “Defendants,” as well as a party’s

24   full or abbreviated name or pronoun referring to a party, mean the party and, where applicable, his

25   officers, directors, employees, partners, corporate parent, subsidiaries, predecessors, or affiliates. This

26
                                                          6
      PLAINTIFFS’ FOURTH SET OF REQUESTS FOR                                             5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 21 of 26 Page ID
                                  #:6276



 1   definition is not intended to impose a discovery obligation on any person who is not a party to the

 2   litigation.

 3            15.     The terms “you” and “your” include the person(s) to whom these requests are

 4   addressed, and all of that person’s agents, representatives, and attorneys.

 5            16.     “Compensation” means all monies and benefits, including: salaries, hourly wages,

 6   overtime wages, commissions, raises, and bonuses; or any other benefits given in return for work, tasks

 7   and/or duties.

 8            17.     The term “hours” includes full hours and partial hour(s).

 9            18.     “Policy” or “Policies” mean each rule, procedure, or directive, formal or informal,

10   written or unwritten, and each common understanding or course of conduct that was recognized as

11   such by Defendant or persons acting or purporting to act on Defendant’s behalf, that has been in effect

12   at any time during the period covered by these demands. These terms include any change of policy.

13            19.     “Relevant period” means the period from December 19, 2007 through the present for

14   all requests related to the Work Program and December 19, 2007 through the present for all requests

15   related to the use of solitary confinement, administrative segregation, and/or disciplinary segregation.

16            20.     The singular of each word shall be construed to include its plural and vice-versa, and

17   the root word and all derivations (i.e., “ing,” “ed,” etc.) shall be construed to include each other.

18            21.     The words “knowledge,” “information,” “possession,” “custody,” and “control” of a

19   person shall be construed to include such person’s agents, representatives, and attorneys.

20            22.     The word “including” shall have its ordinary meaning and shall mean “including but

21   not limited to” and shall not indicate limitation to the examples or items mentioned.

22            23.     The term “communication” means the transmittal of information by any means (in the

23   form of facts, ideas, inquiries, or otherwise).

24            24.     The term “concerning” means relating to, referring to, describing, evidencing or

25   constituting.

26
                                                         7
      PLAINTIFFS’ FOURTH SET OF REQUESTS FOR                                            5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 22 of 26 Page ID
                                  #:6277



 1           25.     The terms “document” and “documents” are defined to be synonymous in meaning

 2   and equal in scope to the usage of the term “documents” in F.R.C.P. 34(a)(1)(A).

 3           26.     The term “electronically stored information” is defined to be synonymous in meaning

 4   and equal in scope to the usage of “electronically stored information” in F.R.C.P. 34(a)(1)(A) and shall

 5   be abbreviated from time to time as “ESI”.

 6           27.     Pursuant to Federal Rule of Civil Procedure 34, electronically stored information

 7   (“ESI”) subject to disclosure includes information stored “in any medium.” Such media include, but

 8   are not limited to:

 9                   a. Active, online storage locations, such as magnetic disks and hard drives;

10                   b. Near-line storage locations, such as optical disks;

11                   c. Offline storage locations and archives, such as removable optical disks and

12                         magnetic tape media;

13                   d. Back-up tapes;

14                   e. Floppy disks, diskettes, CDs, zip discs, jazz discs, zip drive, flash memory, DVDs,

15                         videotapes, audiotapes, Personal Digital Assistant (“PDA”), memory cards; and

16                   f. Any other medium, including but not limited to third-party Electronic

17                         Communications Service and Remote Computing Service providers, such as

18                         wireless cell phone companies, online electronic mail providers (e.g., Gmail,

19                         Hotmail or Facebook); and any website hosting providers (e.g., Typad).

20           28.     With respect to the term “identify:”

21                   a. When referring to a person, “to identify” means to give, to the extent known, the

22                         person’s full name, present or last known address, and when referring to a natural

23                         person, additionally, the present or last known place of employment. Once a person

24                         has been identified in accordance with this subparagraph, only the name of that

25                         person need be listed in response to subsequent discovery requesting the

26                         identification of that person;

                                                            8
      PLAINTIFFS’ FOURTH SET OF REQUESTS FOR                                          5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 23 of 26 Page ID
                                  #:6278



 1                  b. When referring to communications, “to identify” means to provide, to the extent

 2                      known, the (i) date or approximate date of the communication; (ii) party or parties

 3                      to whom the communication was directed; (iii) party or parties who received the

 4                      communication; (iv) means or format of the communication; and (v) content of the

 5                      communication; and

 6                  c. When referring to documents, “to identify” means to give, to the extent known, the

 7                      (i) type of document; (ii) general subject matter; (iii) date of the document; and (iv)

 8                     author(s), addressee(s), and recipient(s).
                    d. The word “document” is defined to be synonymous in meaning and equal in scope
 9
                        to the usage of this term in F.R.C.P. 34(a). A draft of a non- identical copy is a
10
11                      separate document within the meaning of this term.

12               PLAINTIFFS’ FOURTH SET OF REQUESTS FOR PRODUCTION
13          REQUEST NO. 46
14          Please produce any and all documents, communications, materials, spreadsheets, or other files
15
     that constitute a “Detainee Volunteer Work Screening Form (Request Form)” at the Adelanto Facility,
16
     as referenced in the Direct Contract. See GEO-Novoa_00041327.
17
            REQUEST NO. 47
18

19          Please produce any and all documents, communications, materials, spreadsheets, or other files

20   that constitute a “Detainee Volunteer Work Program Training Form” at the Adelanto Facility, as

21   referenced in the Direct Contract. See GEO-Novoa_00041328.
22          REQUEST NO. 48
23          Please produce any and all documents, communications, materials, spreadsheets, or other files
24
     that constitute a “Detainee Volunteer Food Service Worker Contingency Plan” at the Adelanto Facility,
25
     as referenced in the Direct Contract. See GEO-Novoa_00041329.
26
                                                        9
      PLAINTIFFS’ FOURTH SET OF REQUESTS FOR                                           5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 24 of 26 Page ID
                                  #:6279


             REQUEST NO. 49
 1
 2          Please produce any and all documents, communications, materials, spreadsheets, or other files

 3   that constitute an “Authorized Detainee Worker List Weekly Schedule” at the Adelanto Facility, as

 4   referenced in the Direct Contract. See GEO-Novoa_00041330.
 5          REQUEST NO. 50
 6          Please produce any and all documents, communications, materials, spreadsheets, or other files
 7
     that constitute a “Detainee Volunteer Food Service Work Detail Pay List” at the Adelanto Facility, as
 8
     referenced in the Direct Contract. See GEO-Novoa_00041330.
 9

10
     Dated: August 4, 2020
11                                                 /s/ Lydia A. Wright
12                                                 Korey A. Nelson (admitted pro hac vice)
                                                   knelson@burnscharest.com
13                                                 LA Bar # 30002
                                                   Lydia A. Wright (admitted pro hac vice)
14                                                 lwright@burnscharest.com
                                                   LA Bar # 37926
15                                                 BURNS CHAREST LLP
                                                   365 Canal Street, Suite 1170
16
                                                   New Orleans, LA 70130
17                                                 Telephone: (504) 799-2845
                                                   Facsimile: (504) 881-1765
18
                                                   Warren Burns (admitted pro hac vice)
19                                                 wburns@burnscharest.com
                                                   TX Bar # 24053119
20                                                 Daniel H. Charest (admitted pro hac vice)
21                                                 dcharest@burnscharest.com
                                                   TX Bar # 24057803
22                                                 Will Thompson (CA Bar # 289012)
                                                   wthompson@burnscharest.com
23                                                 E. Lawrence Vincent (admitted pro hac vice)
                                                   lvincent@burnscharest.com
24                                                 TX Bar # 20585590
                                                   Mallory Biblo (admitted pro hac vice)
25
                                                   mbiblo@burnscharest.com
26                                                 TX Bar # 24087165
                                                   BURNS CHAREST LLP
                                                       10
      PLAINTIFFS’ FOURTH SET OF REQUESTS FOR                                        5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 25 of 26 Page ID
                                  #:6280


                                          900 Jackson St., Suite 500
 1                                        Dallas, Texas 75202
                                          Telephone: (469) 904-4550
 2
                                          Facsimile: (469) 444-5002
 3
                                          R. Andrew Free (admitted pro hac vice)
 4                                        andrew@immigrantcivilrights.com
                                          TN Bar # 030513
 5                                        LAW OFFICE OF R. ANDREW FREE
                                          P.O. Box 90568
 6                                        Nashville, TN 37209
 7                                        Telephone: (844) 321-3221
                                          Facsimile: (615) 829-8959
 8
                                          Nicole Ramos (admitted pro hac vice)
 9                                        nicole@alotrolado.org
                                          NY Bar # 4660445
10                                        AL OTRO LADO
                                          511 E. San Ysidro Blvd., # 333
11
                                          San Ysidro, CA 92173
12                                        Telephone: (619) 786-4866

13                                        Robert Ahdoot (CA Bar # 172098)
                                          rahdoot@ahdootwolfson.com
14                                        Tina Wolfson (CA Bar # 174806)
                                          twolfson@ahdootwolfson.com
15                                        Theodore W Maya (CA Bar # 223242)
16                                        tmaya@ahdootwolfson.com
                                          Alex R. Straus (CA Bar # 321366)
17                                        astraus@ahdootwolfson.com
                                          AHDOOT & WOLFSON, PC
18                                        10728 Lindbrook Drive
                                          Los Angeles, California 90024-3102
19                                        Telephone: (310) 474-9111
                                          Fax: (310) 474-8585
20
21                                        Class Counsel

22
23
24
25
26
                                              11
     PLAINTIFFS’ FOURTH SET OF REQUESTS FOR                                5:17-cv-02514-JGB
     PRODUCTION TO DEFENDANT THE GEO
     GROUP, INC.
Case 5:17-cv-02514-JGB-SHK Document 300-2 Filed 08/21/20 Page 26 of 26 Page ID
                                  #:6281



 1                                    CERTIFICATE OF SERVICE

 2          Plaintiffs Raul Novoa, Jaime Campos Fuentes, Abdiaziz Karim, and Ramon Mancia, by and

 3   through undersigned counsel, hereby certify that a true and correct copy of the forgoing was served

 4   upon the following counsel in this matter, by email, on August 4, 2020.

 5         Colin Barnacle                               Damien DeLaney
           Christopher J. Eby                           Michael Gallion
 6         Adrienne Scheffey                            David Van Pelt
 7         AKERMAN LLP                                  Alicia Hou
           1900 Sixteenth Street, Suite 1700            Jonathan M. Turner
 8         Denver, CO 80202                             AKERMAN LLP
           Telephone: (303) 260-7712                    601 West Fifth Street Suite 300
 9         Facsimile: (303) 260-7714                    Los Angeles, CA 90071
           colin.barnacle@akerman.com                   Telephone: (213) 688-9500
10         christopher.eby@akerman.com                  Facsimile: (213) 627-6342
           adrienne.scheffey@akerman.com                damien.delaney@akerman.com
11
                                                        michael.gallion@akerman.com
12                                                      david.vanpelt@akerman.com
                                                        alicia.hou@akerman.com
13                                                      jonathan.turner@akerman.com

14
     Dated: August 4, 2020
15
16                                                 /s/ Lydia Wright
                                                   Lydia A. Wright (admitted pro hac vice)
17                                                 lwright@burnscharest.com
                                                   LA Bar # 37926
18                                                 BURNS CHAREST LLP
                                                   365 Canal Street, Suite 1170
19                                                 New Orleans, LA 70130
20                                                 Telephone: (504) 799-2845
                                                   Facsimile: (504) 881-1765
21
22
23
24
25
26
                                                      12
      PLAINTIFFS’ FOURTH SET OF REQUESTS FOR                                         5:17-cv-02514-JGB
      PRODUCTION TO DEFENDANT THE GEO
      GROUP, INC.
